COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


  ERIC FLORES,                                     §                No. 08-21-00133-CR

                                  Appellant,       §                   Appeal from the

  v.                                               §                 120th District Court

  THE STATE OF TEXAS,                              §              of El Paso County, Texas

                                  Appellee.        §                 (TC# 20110D01621)


                                  MEMORANDUM OPINION

       Eric Flores, pro se, has filed a document that we construe to be a notice of appeal relating

to State of Texas v. Eric Flores, Cause No. 20110D01621, arising out of the 120th District Court.

We dismiss for want of jurisdiction.

       Flores was convicted of burglary of a building on January 28, 2016 in trial court cause

number 20110D01621.        On May 18, 2017, this Court issued an opinion affirming Flores’

conviction in trial court cause number 20110D01621 arising out of the 120th District Court, and

the Texas Court of Criminal Appeals refused his petition for discretionary review. See Flores v.

State, No. 08-16-00025-CR, 2017 WL 2180705 (Tex.App.--El Paso May 18, 2017, pet. ref’d).

Flores’ conviction is thus final, and this Court does not have jurisdiction to entertain another appeal
from the same case.1

        To the extent that Flores is requesting an out-of-time appeal, only the Court of Criminal

Appeals has jurisdiction to grant Appellant an out-of-time appeal of his felony convictions. See

Ater v. Eighth Court of Appeals, 802 S.W.2d 241 (Tex.Crim.App. 1991) (en banc) (explaining that

writ of habeas corpus pursuant to article 11.07 of the Texas Code of Criminal Procedure governs

out-of-time appeals from felony convictions).

        Accordingly, this attempted appeal is dismissed.


                                                  JEFF ALLEY, Justice
August 30, 2021

Before Rodriguez, C.J., Palafox, and Alley, JJ.

(Do Not Publish)




1
 The Court previously dismissed another attempted out-of-time appeal from this conviction in October 2019. See
Flores v. State, No. 08-19-00232-CR, 2019 WL 4892380, at *1 (Tex.App.--El Paso Oct. 4, 2019, pet. ref’d).

                                                      2